Citation Nr: 1819024	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-31 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating for amnestic disorder, not otherwise specified, with primary insomnia, in excess of 10 percent from September 14, 2009, to June 3, 2016, and in excess of 30 percent from June 3, 2016, forward.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

When this case was last before the Board in December 2016, it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that this appeal must be remanded again to further develop the claim and obtain a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.
	
In the December 2016 remand, the Board noted that the VA examiner in the April 2012 and June 2016 VA examinations suggested that a neurological examination and neuropsychological testing be performed to accurately assess the severity of the Veteran's amnestic disorder.  The Board remanded the claim to obtain a VA neurological examination and a VA psychological examination with neurocognitive assessment, with all appropriate tests, studies, and consultation accomplished and all clinical findings reported in detail.  A rationale was to be given for all opinions and conclusions rendered.  If necessary, following these VA examinations, the case was to be referred to the examiner who performed the June 2016 VA examination for a VA medical opinion to assimilate the results of the VA examinations and reconcile any inconsistencies.  See the December 2016 Board remand.  

The Veteran was afforded a VA neuropsychological examination on June 5, 2017.  The VA examiner diagnosed the Veteran with Attention-Deficit/Hyperactivity Disorder (ADHD).  However, there is no indication that the Veteran was afforded a VA neurological examination.  Furthermore, following the June 2017 VA neuropsychological examination, the examination was given to a different VA examiner than the one who had conducted the June 2016 VA examination to provide a medical opinion.  Therefore, the Board finds that there has not been substantial compliance with its remand instructions, and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify and secure any relevant private medical records that are not in the claims file.  Attempt to obtain any records identified by the Veteran and associate these records with the claims file.
	
2.  Obtain any outstanding VA medical records and associate them with the claims file.  All records/responses received must be associated with the electronic claims file.  

3.  Schedule the Veteran for a VA neurological examination.  All appropriate tests, studies, and consultation, including but not limited to an MRI or a CT scan, should be accomplished and all clinical findings should be reported in detail.

The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's neurological disorder in accordance with VA rating criteria.  A rationale should be given for all opinions and conclusions rendered.

4.  Following the above VA examination, refer the case to the examiner who performed the June 2016 VA examination for a VA medical opinion IF NECESSARY to assimilate the results of the VA examinations and reconcile any inconsistencies.

The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's neurological/psychological disorder in accordance with VA rating criteria.  A rationale should be given for all opinions and conclusions rendered.

5.  After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




